Citation Nr: 0518479	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-31 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for fractures of L3-4, 
with loss of height at L1 and osteopenia, claimed as 
secondary to the service connected lumbosacral strain with 
degenerative changes.  

2.  Whether there was clear and unmistakable error (CUE) in 
the June 1994 rating decision, denying entitlement to an 
increased disability rating for lumbosacral strain with 
degenerative changes.  

3.  Entitlement to an effective date earlier than January 28, 
1999, for an award of a 40 percent rating for lumbar strain 
with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to May 1944, 
and from May 1952 to July 1953.  

The issue of entitlement to service connection for fractures 
of L3-4, with loss of height at L1 and osteopenia, claimed as 
secondary to lumbosacral strain with degenerative changes 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 2002 rating decision from the Department 
Affairs (VA) Regional Office (RO) in Washington DC.   

The issue of clear and unmistakable error comes before the 
Board from an April 2004 rating decision, where the RO 
determined that the June 1994 rating decision did not contain 
clear and unmistakable error.  

The instant appeal has been advanced on the Board's docket by 
reason of the appellant's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2004).  

The issues of entitlement to service connection for fractures 
of L3-4, with loss of height at L1 and osteopenia, claimed as 
secondary to lumbosacral strain with degenerative changes, 
and entitlement to an effective date earlier than January 28, 
1999, for an award of a 40 percent rating for lumbar strain 
with degenerative changes, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  A rating action in June 1994 denied an increased rating 
for lumbosacral strain.

2.  The veteran's allegations of error in the June 1994 
rating decision reflect only disagreement with the way the RO 
evaluated or weighed the evidence of record.


CONCLUSION OF LAW

The appellant has not raised a valid claim of clear and 
unmistakable error in the June 1994 rating decision. 38 
C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enacted 
in November 2000, effected changes in certain rights and 
responsibilities impacting claims for VA benefits.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  
However, insofar as this decision only addresses a claim of 
clear and unmistakable error in a rating decision, the Board 
emphasizes that the VCAA is not applicable to such claims.  
See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001). The Board will therefore 
proceed to adjudicate the appeal.

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended. 
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.

In this case, the RO construed a statement made by the 
veteran in her VA Form 9, received in September 2004, as a 
claim of clear and unmistakable error in the June 1994 rating 
decision that denied her an increased rating for lumbar 
strain with degenerative changes.  In her statement, the 
appellant essentially alleges that the evidence of record at 
the time of the decision supported a higher rating.  The 
Board emphasizes that she does not argue that the RO 
considered incorrect facts or that it incorrectly applied the 
law.  Grover, 12 Vet. App. at 112; Russell, 3 Vet. App. at 
313-14.  In fact, her argument appears to be no more than 
disagreement with the manner in which the RO weighed the 
evidence before it; that is, VA treatment reports dated from 
January 1992 to June 1993.  Such a claim does not rise to the 
level of a valid claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.  There being no other allegation 
of error of fact or law, the Board finds that the appeal must 
be denied.


ORDER

As there is no clear and unmistakable error in the June 1994 
rating decision that denied an increased disability rating 
for lumbosacral strain with degenerative changes, the appeal 
is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 
The veteran is seeking entitlement to service connection for 
fractures of L3-4, with loss of height at L1 and osteopenia, 
claimed as secondary to the service connected lumbosacral 
strain with degenerative changes. 

A review of the record reveals that the veteran was afforded 
a VA medical examination in April 2002.  The purpose of the 
examination was to evaluate the severity of the service 
connected back disorder.  The physician was not asked to 
provide an opinion as to whether the service connected 
lumbosacral strain with degenerative changes caused or 
aggravated the fractures of L3-4, with loss of height at L1 
and osteopenia. 

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability. (Allen v. 
Brown, 7 Vet.App. 439 (1995)).

Regarding the issue of entitlement to an effective date 
earlier than January 29, 1999, for an award of a 40 percent 
rating for lumbar strain with degenerative changes, the Board 
notes that a rating action in April 2004 changed the 
effective date for a 40 percent rating for lumbar strain with 
degenerative changes from June 29, 1999 to January 28, 1999.  
In a VA Form 9 received in September 2004, the veteran 
expressed her disagreement with that action.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded so that the RO may issue a 
statement of the case.  38 U.S.C.A. § 7105(d)(1) (West 2002); 
38 C.F.R. §§ 19.9, 19.26, 19.29 (2003); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue of 
secondary service connection.  See also 
38 C.F.R. § 3.159 (2002).  Compliance 
requires that the veteran be notified of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim for secondary 
service connection. The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for lumbar spine pathology since 
February 2001.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should inquire of the veteran 
whether she is in receipt of Social 
Security Administration disability 
benefits.  If the response is in the 
affirmative, the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim should be obtained and 
associated with the claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether the veteran's service connected 
lumbosacral strain with degenerative 
changes causes or aggravates the 
fractures of L3-4, with loss of height at 
L1 and osteopenia.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The physician is 
requested to identify all existing back 
pathology and indicate whether any of the 
nonservice-connected back disorders are 
caused or aggravated by the service 
connected back disorder.  Adequate 
reasons and bases are to be provided with 
any opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on her claim.

6.  The RO should furnish the veteran a 
statement of the case with respect to the 
issue of entitlement to an effective date 
earlier than January 28, 1999, for an 
award of a 40 percent rating for lumbar 
strain with degenerative changes.  It 
should afford the veteran the applicable 
period of time in which to perfect her 
appeal and proceed accordingly.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


